DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 7th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Matheny explains that the braces utilize a different coefficient of expansion relative to the shroud which would not be compatible with a CMC type shroud. Examiner does not find this argument persuasive because Matheny details multiple different types of hook arrangements. One hook arrangement is featured in Figures 2A, 2B, and 2C which resembles the hook arrangement detailed in Alford. Because Alford already teaches opposed circumferentially extending hook arrangements for a CMC arrangement, and further teaches that the hooks can be changed as necessary to accommodate different mounting arrangements, and Matheny also changes the facing direction of the hooks to be circumferentially (Figures 3A and 3B), it therefore would have been obvious to change one hook arrangement for another as none but the expected results of mounting the blade outer air seal is achieved. Changing the mounting to be spaced circumferentially instead of in the axial direction would not fundamentally change or alter the art, and is merely a design consideration for how to mount the respective BOAS segments.
Applicant argues that it wouldn’t have been obvious to modify Alford with Darkins. Applicant argues that “Alford discloses a shroud segment having a pair of support surfaces that engage a projection, the same number of projections as shroud segments”, and then recites that this wouldn’t have been obvious to modify with Darkins. The Examiner does not find this persuasive. Alford discloses a multitude of different embodiments and hook arrangements that does not require matching surfaces to hooks (see Figure 3 of Alford, which utilizes 3 hooks, or Figure 6 that utilizes a single hook with two surfaces matching support surfaces). Because Alford discloses that the hook arrangement can be changed and adjusted, including the spacing and number of hooks, the hook arrangement could be modified as necessary. Further, Darkins itself is constructed of the same type of material as Alford, which would then operate in similar manner to the constructed BOAS of Alford. As recited in the office action, because Alford discloses multiple embodiments of hook arrangements which shows that such arrangements can be modified, and because Darkins teaches a similar BOAS segment with four hooks which are spaced apart in the circumferential direction, and both BOAS segments are constructed of the same type of material, the references are combinable and prima facie obvious to meet the limitations of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins, and further in view of Matheny et al. (US 6514041), hereinafter referenced as Matheny.
Regarding claims 1 and 4-7;
Alford discloses a turbine section for a gas turbine engine, comprising: a turbine blade extending radially outwardly to a radially outer tip and for rotation about an axis of rotation (implicit in blade outer air seal systems); a blade outer air seal (Figure 4) having a plurality of segments (10) arranged circumferentially (circumferential direction 32) about the axis of rotation and mounted in a support structure (48) radially outward of the outer tip, each of the segments having a radially inner surface (14) and a radially outer surface (16) and four hooks (40, 42, 44, 46) protruding radially outward from the radially outer surface and extending along the segment in an axial direction (Figure 4). Alford further discloses two of the hooks extend generally in a first circumferential direction, and two of the hooks extend generally in a second circumferential direction opposite the first circumferential direction (Figure 4, circumferential direction 32) and the four hooks form two generally dovetail shapes for engagement with the support structure (dovetail structure shown in Figures 4 and 8). The blade outer air seal is formed of a CMC material (Col. 4, Lines 62-65).
Alford fails to teach the four hooks are circumferentially spaced from one another. Alford fails to teach the support structure includes a plurality of circumferentially spaced protrusions extending radially inward, and in engagement with the hooks, each of the circumferentially spaced protrusions has a first portion extending in a first circumferential direction and a second portion extending in a second circumferential direction opposite the first circumferential direction, and wherein the first portion is in engagement with a different hook than the second portion, and fails to teach each of the four hooks has a same position in the axial direction.
Alford further discloses multiple different hook arrangements with multiple embodiments such as a singular set of hooks (Figure 1), two hooks to one side with a singular hook on the other (Figure 2), dual hooks with a singular hook (Figure 3). Darkins teaches a mounting arrangement for a blade outer air seal segment (16) constructed of CMC materials (Paragraphs 20 and 28) which includes a series of four hooks (26) which are spaced apart from one another in the circumferential direction (see Paragraph 21, direction 38). In separating the hooks in the circumferential direction, there is a severing of a potential hoop stress path through the system (Paragraph 21).
Because Alford discloses multiple embodiments of hook arrangements which shows that such arrangements can be modified, and because Darkins teaches a similar BOAS segment with four hooks which are spaced apart in the circumferential direction, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hooks of Alford such that the four hooks are circumferentially spaced from one another as taught by Darkins for the purposes of severing a potential hoop stress path.
Matheny teaches a mounting arrangement with dovetail and carrier arrangement, the arrangement comprises support structure (6) that includes a plurality of circumferentially spaced protrusions (15) extending radially inward, and in engagement with the hooks (12a, 12b), each of the circumferentially spaced protrusions has a first portion extending in a first circumferential direction and a second portion extending in a second circumferential direction opposite the first circumferential direction, and wherein the first portion is in engagement with a different hook than the second portion (Figures 3a and 3b). Each of the four hooks (12a, 12b) face opposite directions in circumferential direction and have the same position in an axial direction (Figure 3A and 3B).
Because Alford teaches a mounting arrangement for a circumferentially arranged annular segment that utilizes hooks and radially inward mounting structure, and because Matheny teaches analogous mounting structure with hooks extending radially outward, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Alford such that the support structure includes a plurality of circumferentially spaced protrusions extending radially inward, and in engagement with the hooks, each of the circumferentially spaced protrusions has a first portion extending in a first circumferential direction and a second portion extending in a second circumferential direction opposite the first circumferential direction, and wherein the first portion is in engagement with a different hook than the second portion such that the hooks are positioned in the same axial position as taught by Matheny as none but the expected result of mounting the blade outer air seal is achieved (separating the hooks in circumferential direction), thereby producing a blade outer air seal which reduces gas leakage at the blade tips and improves engine efficiency. 
Regarding claim 8, Alford in view of Darkins and Matheny teaches the turbine section according to claim 1 above. Alford further discloses a leading edge and trailing edge flange (see Figures 4 and 8, flanges 18, 20 extending from the dovetail hooks).
Regarding claim 17, Alford in view of Darkins and Matheny teaches the turbine section according to claim 1 above. Alford further discloses the BOAS is constructed of CMC material (Col. 4, Lines 62-65) with the support structure is metallic material (Col. 2, Line 30 to Col. 3, Line 7; discusses CMC BOAS utilized with metallic hanger(s)).
Claims 1, 4-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Lamusga (US 9458726), hereinafter referenced as Lamusga.
Regarding claims 1 and 4-7;
Alford discloses a turbine section for a gas turbine engine, comprising: a turbine blade extending radially outwardly to a radially outer tip and for rotation about an axis of rotation (implicit in blade outer air seal systems); a blade outer air seal (Figure 4) having a plurality of segments (10) arranged circumferentially (circumferential direction 32) about the axis of rotation and mounted in a support structure (48) radially outward of the outer tip, each of the segments having a radially inner surface (14) and a radially outer surface (16) and four hooks (40, 42, 44, 46) protruding radially outward from the radially outer surface and extending along the segment in an axial direction (Figure 4). Alford further discloses two of the hooks extend generally in a first circumferential direction, and two of the hooks extend generally in a second circumferential direction opposite the first circumferential direction (Figure 4, circumferential direction 32) and the four hooks form two generally dovetail shapes for engagement with the support structure (dovetail structure shown in Figures 4 and 8). The blade outer air seal is formed of a CMC material (Col. 4, Lines 62-65).
Alford discloses two hooks circumferentially spaced from each other, but fails to teach the four hooks are circumferentially spaced from one another. Alford fails to teach the support structure includes a plurality of circumferentially spaced protrusions extending radially inward, and in engagement with the hooks, each of the circumferentially spaced protrusions has a first portion extending in a first circumferential direction and a second portion extending in a second circumferential direction opposite the first circumferential direction, and wherein the first portion is in engagement with a different hook than the second portion, and fails to teach each of the four hooks has a same position in the axial direction.
Alford further discloses multiple different hook arrangements with multiple embodiments such as a singular set of hooks (Figure 1), two hooks to one side with a singular hook on the other (Figure 2), dual hooks with a singular hook (Figure 3). Lamusga teaches a blade outer air seal comprising a platform (65) extending from a leading edge to a trailing edge and four circumferentially spaced hooks (61, 62; each surface is a respective hook and is spaced apart in the circumferential direction; see Figures 2A and 2B). The angled surfaces of the hooks extend circumferentially opposite directions (flange 61 having two surfaces extending in opposite circumferential directions; flange 62 also including two surfaces extending in opposite circumferential directions; see Figure 2B). The blade outer air seal and respective hooks are formed of CMC material (Col. 4, Lines 1-9). The circumferentially spaced hooks have a same position between the leading and trailing edge (Figure 3). Lamusga further teaches two different arrangements for the dovetail hooks which includes the circumferentially spaced arrangement (Figures 2A and 2B), but also axially spaced arrangement between the respective hooks (Figures 4-5). The hook arrangements can then be re-arranged as necessary for the purposes of mounting the BOAS segments. For the circumferentially spaced arrangement, the hooks include respective circumferentially spaced protrusions (52) which extend radially inward and engage with respective hooks.

Because Alford discloses multiple embodiments of hook arrangements which shows that such arrangements can be modified, and because Lamusga teaches a similar BOAS segment with four hooks which are spaced apart in the circumferential direction but also shows that the hook arrangement can be changed as necessary (with an alternative embodiment with axially spaced hooks), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hooks of Alford such that the four hooks are circumferentially spaced from one another as taught by Lamusga for the purposes of severing a potential hoop stress path, and none but the expected result of mounting the blade outer air seal is achieved, with the hooks re-arranged such that they are spaced circumferentially instead of axially.
Regarding claim 8, Alford in view of Lamusga teaches the turbine section according to claim 1 above. Alford further discloses a leading edge and trailing edge flange (see Figures 4 and 8, flanges 18, 20 extending from the dovetail hooks).
Regarding claim 17, Alford in view of Lamusga teaches the turbine section according to claim 1 above. Alford further discloses the BOAS is constructed of CMC material (Col. 4, Lines 62-65) with the support structure is metallic material (Col. 2, Line 30 to Col. 3, Line 7; discusses CMC BOAS utilized with metallic hanger(s)).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Lamusga (US 9458726), hereinafter referenced as Lamusga, and further in view of Vetters et al. (US 20180149029), hereinafter referenced as Vetters.
Alford in view of Lamusga teaches the turbine section according to claim 1 above. Alford further disclose a plurality of seals arranged between each of the segments (seal 76), the seal is arranged between the BOAS and the support structure (Figure 8), and the number of BOAS segments is equal to the number of seals.
Alford fails to teach the seal as a “wedge” seal, the BOAS having a chamfer at first and second circumferential ends in engagement with the wedge seal, and a plurality of spring clips arranged between the BOAS and support structure in equal number to the number of segments.
Vetters teaches a plurality of blade outer air seal segments arranged in the circumferential direction (Figure 1) which includes a plurality of wedge shaped seals (12) that is wedged against the chambered circumferential ends of the segments (chamfer 67, 68). Each of the seals further include spring clip arranged between the BOAS and support structure (spring clip 36) which is utilized to bias the sealing element in place.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing arrangement of Alford such that the plurality of seals arranged between each of the segments (seal 76), the seal is arranged between the BOAS and the support structure (Figure 8), and the number of BOAS segments is equal to the number of wedge seals as taught by Vetters for the purposes of reducing gas leakage between each segment of the blade outer air seal.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins and Matheny et al. (US 6514041), hereinafter referenced as Matheny, and further in view of Vetters et al. (US 20180149029), hereinafter referenced as Vetters.
Alford in view of Darkins and Matheny teaches the turbine section according to claim 1 above. Alford further disclose a plurality of seals arranged between each of the segments (seal 76), the seal is arranged between the BOAS and the support structure (Figure 8), and the number of BOAS segments is equal to the number of wedge seals.
Alford fails to teach the seal as a “wedge” seal, the BOAS having a chamfer at first and second circumferential ends in engagement with the wedge seal, and a plurality of spring clips arranged between the BOAS and support structure in equal number to the number of segments.
Vetters teaches a plurality of blade outer air seal segments arranged in the circumferential direction (Figure 1) which includes a plurality of wedge shaped seals (12) that is wedged against the chambered circumferential ends of the segments (chamfer 67, 68). Each of the seals further include spring clip arranged between the BOAS and support structure (spring clip 36) which is utilized to bias the sealing element in place.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing arrangement of Alford such that the plurality of seals arranged between each of the segments (seal 76), the seal is arranged between the BOAS and the support structure (Figure 8), and the number of BOAS segments is equal to the number of wedge seals as taught by Vetters for the purposes of reducing gas leakage between each segment of the blade outer air seal.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Lamusga (US 9458726), hereinafter referenced as Lamusga, and further in view of Grace et al. (US 20100327535), hereinafter referenced as Grace.
Alford in view of Lamusga teaches the turbine section according to claim 1 above.
Alford fails to teach wherein a brush seal is in engagement with the blade outer air seal and the support structure.
Alford further teaches a sealing device (76) arranged to seal gaps (74) between the segments. Grace teaches a plurality of circumferentially arranged segments (7) that include a brush seal (8) arranged to seal gaps between respective components (Figures 1-3).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing device of Alford such that it is a brush seal arranged to seal the circumferential gaps as taught by Grace for the purposes of preventing the gas turbine hot gases that are flowing between the shroud (Paragraphs 19-21, Grace).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins and Matheny et al. (US 6514041), hereinafter referenced as Matheny, and further in view of Grace et al. (US 20100327535), hereinafter referenced as Grace.
Alford in view of Darkins and Matheny teaches the turbine section according to claim 1 above.
Alford fails to teach wherein a brush seal is in engagement with the blade outer air seal and the support structure.
Alford further teaches a sealing device (76) arranged to seal gaps (74) between the segments. Grace teaches a plurality of circumferentially arranged segments (7) that include a brush seal (8) arranged to seal gaps between respective components (Figures 1-3).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing device of Alford such that it is a brush seal arranged to seal the circumferential gaps as taught by Grace for the purposes of preventing the gas turbine hot gases that are flowing between the shroud (Paragraphs 19-21, Grace).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of in view of Lamusga (US 9458726), hereinafter referenced as Lamusga, and further in view of Shapiro (US 20170145860).
Alford in view of Lamusga teaches the turbine section according to claim 1 above.
Alford fails to teach the radially outer surface has a first length in the axial direction and the four hooks have a second length in the axial direction, and a ratio of the first length to the second length if between 1.1 and 2.
Alford further discloses multiple embodiments with different hooks that comprise multiple lengths in the axial direction (see Figures with different embodiments). Shapiro teaches a mounting arrangement for a CMC blade outer air seal shroud which includes a hanger length (154) that is about the same length (152) as the radial outer surface (102) in the axial direction (Figure 5). Shapiro further teaches “Although, the axial length 154 of the first and the second bosses 114, 116 may be longer or shorter than the axial length 152 of the shroud wall 101. Furthermore, the first and the second bosses 114, 116 may have different axial lengths” (Paragraph 41).
Since applicant has not disclosed that having the axial lengths and the respective ratio at this specific dimension solves any stated problem or is for any particular purpose and it appears that the mounting hooks of Alford would perform equally well with having the dimensions as claimed by applicant, and because Shapiro teaches that mounting arrangements of CMC blade outer air seal shrouds can be constructed to be the same length, shorter in axial length, or greater in axial length than the axial length of the outer surface to achieve the same functional mounting arrangement entailing this such a ratio amounts to nothing more than a design choice for the mounting arrangements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the axial lengths of the hooks of Alford by utilizing the dimensions as claimed (ratio of the first length to second length is between 1.1 and 2) for the purpose of mounting the respective shroud bodies to the turbine casing, thereby producing a blade outer air seal which reduces gas leakage at the blade tips and improves engine efficiency.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins and Matheny et al. (US 6514041), hereinafter referenced as Matheny, and further in view of Shapiro (US 20170145860).
Alford in view of Darkins and Matheny teaches the turbine section according to claim 1 above.
Alford fails to teach the radially outer surface has a first length in the axial direction and the four hooks have a second length in the axial direction, and a ratio of the first length to the second length if between 1.1 and 2.
Alford further discloses multiple embodiments with different hooks that comprise multiple lengths in the axial direction (see Figures with different embodiments). Shapiro teaches a mounting arrangement for a CMC blade outer air seal shroud which includes a hanger length (154) that is about the same length (152) as the radial outer surface (102) in the axial direction (Figure 5). Shapiro further teaches “Although, the axial length 154 of the first and the second bosses 114, 116 may be longer or shorter than the axial length 152 of the shroud wall 101. Furthermore, the first and the second bosses 114, 116 may have different axial lengths” (Paragraph 41).
Since applicant has not disclosed that having the axial lengths and the respective ratio at this specific dimension solves any stated problem or is for any particular purpose and it appears that the mounting hooks of Alford would perform equally well with having the dimensions as claimed by applicant, and because Shapiro teaches that mounting arrangements of CMC blade outer air seal shrouds can be constructed to be the same length, shorter in axial length, or greater in axial length than the axial length of the outer surface to achieve the same functional mounting arrangement entailing this such a ratio amounts to nothing more than a design choice for the mounting arrangements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the axial lengths of the hooks of Alford by utilizing the dimensions as claimed (ratio of the first length to second length is between 1.1 and 2) for the purpose of mounting the respective shroud bodies to the turbine casing, thereby producing a blade outer air seal which reduces gas leakage at the blade tips and improves engine efficiency.
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lamusga et al. (US 9458726) in view of Chang et al. (US 20160201910), hereinafter referenced as Chang.
Lamusga discloses a blade outer air seal comprising a platform (65) extending from a leading edge to a trailing edge and four circumferentially spaced hooks (61, 62; each surface is a respective hook and is spaced apart in the circumferential direction; see Figures 2A and 2B). The angled surfaces of the hooks extend circumferentially opposite directions (flange 61 having two surfaces extending in opposite circumferential directions; flange 62 also including two surfaces extending in opposite circumferential directions; see Figure 2B). The blade outer air seal and respective hooks are formed of CMC material (Col. 4, Lines 1-9). The circumferentially spaced hooks have a same position between the leading and trailing edge (Figure 3).
Lamusga fails to explicitly teach the platform CMC material methodology for producing the segment including steps of laying a plurality of layers of fibrous woven structure and machining a leading and trailing edge flange in the platform leading and trailing edges.
Chang teaches a blade outer air seal formed of CMC materials, the BOAS is produced by laying a plurality of layers of fibrous material to form the leading and trailing edges and respective hooks (Figures 6A-6C). Flanges (66, 72) are machined into the leading and trailing edges (Paragraphs 62-64). The arrangement of laying up a plurality of layers (6A) and interweaving the stacked layers (Figures 6B-6C) shows multiple methodologies for laying up the layers of CMC material, with laying up the stacks reducing costs (Paragraph 62) and the interwoven laying up methodology producing a BOAS segment that’s chances of cracking are minimized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing the BOAS of Lamusga such that the platform CMC material methodology for producing the segment including steps of laying a plurality of layers of fibrous woven structure and machining a leading and trailing edge flange in the platform leading and trailing edges as taught by Chang for the purposes of producing a BOAS segment(s) in a cost effective manner (Chang, Paragraph 62) or reducing chances of cracking (Chang, Paragraphs 63-64).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lamusga et al. (US 9458726) in view of Chang et al. (US 20160201910), hereinafter referenced as Chang, and further in view of Landwehr et al. (US 9926790), hereinafter referenced as Landwehr.
Lamusga in view of Chang teaches the method according to claim 18 above.
Lamusga fails to explicitly teach the fibrous woven structure includes silicon carbide fibers.
In an analogous hook arrangement for a blade outer air seal,  Landwehr teaches a CMC material BOAS (Figure 3) with mounting hook arrangement (62) extending from the platform. Landwehr utilizes CMC material including silicon carbide fibers (Col. 5, Lines 20-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the BOAS of Lamusga such that the CMC material incorporates silicon carbide fibers as taught by Landwehr as silicon carbide is known material used in CMC matrices for purposes of reinforcement with high thermal, mechanical, and chemical stability while also providing high strength to weight ratio.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lamusga et al. (US 9458726) in view of Chang et al. (US 20160201910), hereinafter referenced as Chang, and further in view of Merrill et al. (US 7819625), hereinafter referenced as Merrill.
Lamusga in view of Chang teaches the method according to claim 18 above.
Lamusga as modified fails to teach the machining step is an ultrasonic machining.
Merrill teaches a blade outer air seal formed of CMC materials which requires machining steps, including ultrasonic machining (Col. 2, Lines 40-54).
Since the flanges of Lamusga are formed of CMC material and the steps of forming them as modified include machining, and Merrill teaches such material machining for a CMC blade outer air seal is accomplished by ultrasonic machining, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lamusga as modified by Chang such that the machining step is accomplished by ultrasonic machining as taught by Merrill as ultrasonic machining is a known method for the known application of machining a blade outer air seal formed of CMC materials, such methods utilized for fragile materials in order to produce little or no distortion of worked material.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins, and further in view of Chang et al. (US 20160201910), hereinafter referenced as Chang.
Alford discloses a blade outer air seal manufactured from a silicon carbide fiber material extending from a leading edge to a trailing edge (18, 20) and a plurality of hooks (40, 42, 44, 46). Alford discloses a turbine section for a gas turbine engine, comprising: a turbine blade extending radially outwardly the BOAS to be utilized at a radially outer tip and for rotation about an axis of rotation (implicit in blade outer air seal systems); a blade outer air seal (Figure 4) having a plurality of segments (10) arranged circumferentially (circumferential direction 32) about the axis of rotation and mounted in a support structure (48) radially outward of the outer tip, each of the segments having a radially inner surface (14) and a radially outer surface (16) and four hooks (40, 42, 44, 46) protruding radially outward from the radially outer surface and extending along the segment in an axial direction (Figure 4). Alford further discloses two of the hooks extend generally in a first circumferential direction, and two of the hooks extend generally in a second circumferential direction opposite the first circumferential direction (Figure 4, circumferential direction 32) and the four hooks form two generally dovetail shapes for engagement with the support structure (dovetail structure shown in Figures 4 and 8).
Alford fails to explicitly teach the platform CMC material methodology for producing the segment including steps of laying a plurality of layers of fibrous woven structure and machining a leading and trailing edge flange in the platform leading and trailing edges. Alford fails to teach the four hooks are circumferentially spaced from one another.
Alford further discloses multiple different hook arrangements with multiple embodiments such as a singular set of hooks (Figure 1), two hooks to one side with a singular hook on the other (Figure 2), dual hooks with a singular hook (Figure 3). Darkins teaches a mounting arrangement for a blade outer air seal segment (16) constructed of CMC materials (Paragraphs 20 and 28) which includes a series of four hooks (26) which are spaced apart from one another in the circumferential direction (see Paragraph 21, direction 38). In separating the hooks in the circumferential direction, there is a severing of a potential hoop stress path through the system (Paragraph 21).
Because Alford discloses multiple embodiments of hook arrangements which shows that such arrangements can be modified, and because Darkins teaches a similar BOAS segment with four hooks which are spaced apart in the circumferential direction, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hooks of Alford such that the four hooks are circumferentially spaced from one another as taught by Darkins for the purposes of severing a potential hoop stress path.
Chang teaches a blade outer air seal formed of CMC materials, the BOAS is produced by laying a plurality of layers of fibrous material to form the leading and trailing edges and respective hooks (Figures 6A-6C). Flanges (66, 72) are machined into the leading and trailing edges (Paragraphs 62-64). The arrangement of laying up a plurality of layers (6A) and interweaving the stacked layers (Figures 6B-6C) shows multiple methodologies for laying up the layers of CMC material, with laying up the stacks reducing costs (Paragraph 62) and the interwoven laying up methodology producing a BOAS segment that’s chances of cracking are minimized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing the BOAS of Alford such that the platform CMC material methodology for producing the segment including steps of laying a plurality of layers of fibrous woven structure and machining a leading and trailing edge flange in the platform leading and trailing edges as taught by Chang for the purposes of producing a BOAS segment(s) in a cost effective manner (Chang, Paragraph 62) or reducing chances of cracking (Chang, Paragraphs 63-64)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins and Chang et al. (US 20160201910), hereinafter referenced as Chang, and further in view of Merrill et al. (US 7819625), hereinafter referenced as Merrill.
Alford in view of Darkins and Chang teaches the method according to claim 18 above.
Alford as modified fails to teach the machining step is an ultrasonic machining.
Merrill teaches a blade outer air seal formed of CMC materials which requires machining steps, including ultrasonic machining (Col. 2, Lines 40-54).
Since the flanges of Alford are formed of CMC material and the steps of forming them as modified include machining, and Merrill teaches such material machining for a CMC blade outer air seal is accomplished by ultrasonic machining, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford as modified by Chang such that the machining step is accomplished by ultrasonic machining as taught by Merrill as ultrasonic machining is a known method for the known application of machining a blade outer air seal formed of CMC materials, such methods utilized for fragile materials in order to produce little or no distortion of worked material.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of in view of Darkins et al. (US 20060078429), hereinafter referenced as Darkins and Chang et al. (US 20160201910), hereinafter referenced as Chang, and further in view of Matheny et al. (US 6514041), hereinafter referenced as Matheny.
Alford in view of Darkins and Chang teaches the method according to claim 18 above.
Alford fails to teach fails to teach each of the four hooks has a same position in the axial direction.
Matheny teaches a mounting arrangement with dovetail and carrier arrangement, the arrangement comprises support structure (6) that includes a plurality of circumferentially spaced protrusions (15) extending radially inward, and in engagement with the hooks (12a, 12b), each of the circumferentially spaced protrusions has a first portion extending in a first circumferential direction and a second portion extending in a second circumferential direction opposite the first circumferential direction, and wherein the first portion is in engagement with a different hook than the second portion (Figures 3a and 3b). Each of the four hooks (12a, 12b) face opposite directions in circumferential direction and have the same position in an axial direction (Figure 3A and 3B).
Because Alford teaches a mounting arrangement for a circumferentially arranged annular segment that utilizes hooks and radially inward mounting structure, and because Matheny teaches analogous mounting structure with hooks extending radially outward, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Alford such that the support structure includes a plurality of circumferentially spaced protrusions extending radially inward, and in engagement with the hooks, each of the circumferentially spaced protrusions has a first portion extending in a first circumferential direction and a second portion extending in a second circumferential direction opposite the first circumferential direction, and wherein the first portion is in engagement with a different hook than the second portion such that the hooks are positioned in the same axial position as taught by Matheny as none but the expected result of mounting the blade outer air seal is achieved (separating the hooks in circumferential direction), thereby producing a blade outer air seal which reduces gas leakage at the blade tips and improves engine efficiency. 
Claims 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of Lamusga et al. (US 9458726), hereinafter referenced as Lamusga, and further in view of Chang et al. (US 20160201910), hereinafter referenced as Chang.
Alford discloses a blade outer air seal manufactured from a silicon carbide fiber material extending from a leading edge to a trailing edge (18, 20) and a plurality of hooks (40, 42, 44, 46). Alford discloses a turbine section for a gas turbine engine, comprising: a turbine blade extending radially outwardly the BOAS to be utilized at a radially outer tip and for rotation about an axis of rotation (implicit in blade outer air seal systems); a blade outer air seal (Figure 4) having a plurality of segments (10) arranged circumferentially (circumferential direction 32) about the axis of rotation and mounted in a support structure (48) radially outward of the outer tip, each of the segments having a radially inner surface (14) and a radially outer surface (16) and four hooks (40, 42, 44, 46) protruding radially outward from the radially outer surface and extending along the segment in an axial direction (Figure 4). Alford further discloses two of the hooks extend generally in a first circumferential direction, and two of the hooks extend generally in a second circumferential direction opposite the first circumferential direction (Figure 4, circumferential direction 32) and the four hooks form two generally dovetail shapes for engagement with the support structure (dovetail structure shown in Figures 4 and 8).
Alford discloses two hooks circumferentially spaced from each other, but fails to teach the four hooks are circumferentially spaced from one another. Alford fails to explicitly teach the platform CMC material methodology for producing the segment including steps of laying a plurality of layers of fibrous woven structure and machining a leading and trailing edge flange in the platform leading and trailing edges. Alford fails to teach fails to teach each of the four hooks has a same position in the axial direction.
Alford further discloses multiple different hook arrangements with multiple embodiments such as a singular set of hooks (Figure 1), two hooks to one side with a singular hook on the other (Figure 2), dual hooks with a singular hook (Figure 3). Alford further discloses multiple different hook arrangements with multiple embodiments such as a singular set of hooks (Figure 1), two hooks to one side with a singular hook on the other (Figure 2), dual hooks with a singular hook (Figure 3). Lamusga teaches a blade outer air seal comprising a platform (65) extending from a leading edge to a trailing edge and four circumferentially spaced hooks (61, 62; each surface is a respective hook and is spaced apart in the circumferential direction; see Figures 2A and 2B). The angled surfaces of the hooks extend circumferentially opposite directions (flange 61 having two surfaces extending in opposite circumferential directions; flange 62 also including two surfaces extending in opposite circumferential directions; see Figure 2B). The blade outer air seal and respective hooks are formed of CMC material (Col. 4, Lines 1-9). The circumferentially spaced hooks have a same position between the leading and trailing edge (Figure 3). Lamusga further teaches two different arrangements for the dovetail hooks which includes the circumferentially spaced arrangement (Figures 2A and 2B), but also axially spaced arrangement between the respective hooks (Figures 4-5). The hook arrangements can then be re-arranged as necessary for the purposes of mounting the BOAS segments. For the circumferentially spaced arrangement, the hooks include respective circumferentially spaced protrusions (52) which extend radially inward and engage with respective hooks.
Because Alford discloses multiple embodiments of hook arrangements which shows that such arrangements can be modified, and because Lamusga teaches a similar BOAS segment with four hooks which are spaced apart in the circumferential direction but also shows that the hook arrangement can be changed as necessary (with an alternative embodiment with axially spaced hooks), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hooks of Alford such that the four hooks are circumferentially spaced from one another in the same axial position between leading and trailing edge as taught by Lamusga for the purposes of severing a potential hoop stress path, and none but the expected result of mounting the blade outer air seal is achieved, with the hooks re-arranged such that they are spaced circumferentially instead of axially.
Chang teaches a blade outer air seal formed of CMC materials, the BOAS is produced by laying a plurality of layers of fibrous material to form the leading and trailing edges and respective hooks (Figures 6A-6C). Flanges (66, 72) are machined into the leading and trailing edges (Paragraphs 62-64). The arrangement of laying up a plurality of layers (6A) and interweaving the stacked layers (Figures 6B-6C) shows multiple methodologies for laying up the layers of CMC material, with laying up the stacks reducing costs (Paragraph 62) and the interwoven laying up methodology producing a BOAS segment that’s chances of cracking are minimized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing the BOAS of Alford such that the platform CMC material methodology for producing the segment including steps of laying a plurality of layers of fibrous woven structure and machining a leading and trailing edge flange in the platform leading and trailing edges as taught by Chang for the purposes of producing a BOAS segment(s) in a cost effective manner (Chang, Paragraph 62) or reducing chances of cracking (Chang, Paragraphs 63-64)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 7052235), hereinafter referenced as Alford in view of in view of Lamusga et al. (US 9458726), hereinafter referenced as Lamusga, and Chang et al. (US 20160201910), hereinafter referenced as Chang, and further in view of Merrill et al. (US 7819625), hereinafter referenced as Merrill.
Alford in view of Lamusga and Chang teaches the method according to claim 18 above.
Alford as modified fails to teach the machining step is an ultrasonic machining.
Merrill teaches a blade outer air seal formed of CMC materials which requires machining steps, including ultrasonic machining (Col. 2, Lines 40-54).
Since the flanges of Alford are formed of CMC material and the steps of forming them as modified include machining, and Merrill teaches such material machining for a CMC blade outer air seal is accomplished by ultrasonic machining, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford as modified by Chang such that the machining step is accomplished by ultrasonic machining as taught by Merrill as ultrasonic machining is a known method for the known application of machining a blade outer air seal formed of CMC materials, such methods utilized for fragile materials in order to produce little or no distortion of worked material.


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745